Case 2:19-mj-00064 Document 2 Filed 06/21/19 Page 1 of 5 PagelD #: 28

AO 93 (Rev. 11/13) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURT

for the
Southern District of West Virginia

 

 

 

 

 

In the Matter of the Search of )
(Briefly describe the property to be searched ) .
or identify the person by name and address) ) Case No. 2:19-mj-00064
One Apple IPhone, light in color, )
bearing IMEI Number 354388065725914 )
)
SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Southern District of West Virginia
(identify the person or describe the property to be searched and give its location):

One Apple IPhone, light in color, bearing IMEI Number 354388065725914, further described in Attachment A.

1 find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B.

Gm ennt
ot are COMMANDED to execute this warrant on or before e~J & bys ae O| 5 (not to exceed 14 days)
(in the daytime 6:00 am. to 10:00 p.m. (at any time in the day or night beckuse & food cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken. ,

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to

 

(United States Magistrate Judge)

Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

Ol for  _ days (not to exceed 30) ©) until, the facts Justifyin wees date of

‘Date and time issued: bean xl XO } 7 [. / ran SV \ otf

 

\ Judge's signature

City and state: Charleston, West Virginia ‘Hon. Dwane L. Tinsley, United States Magistrate Judge
Printed name and title

 
Case 2:19-mj-00064 Document 2 Filed 06/21/19 Page 2 of 5 PagelD #: 29

AO 93 (Rey. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
2:19-mj-00064

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

Executing officer’s signature

 

Printed name and title

 

 
Case 2:19-mj-00064 Document 2 Filed 06/21/19 Page 3 of 5 PagelD #: 30

ATTACHMENT A

ITEM TO BE SEARCHED
1. The property to be searched is one (1) Apple IPhone, light in color, bearing
IMEI Number 354388065725914 (the “Phone”). The Phone is currently located at the West

Virginia State Police ~ Oak Hill Detachment, 3057 Main Street, Oak Hill, West Virginia, 25901.
Case 2:19-mj-00064 Document 2 Filed 06/21/19 Page 4 of 5 PagelD #: 31

ATTACHMENT B
ITEMS TO BE SEIZED
The following materials, which constitute evidence of the commission of a criminal
offense, contraband, the fruits of crime, or property designed or intended for use or which is or has
been used as the means of committing a criminal offense, namely violations of Title 18, United
States Code, Section 2252A(a)(2):

1. Phone or storage media used as a means to commit the violations described above.

2. For any Phone or storage medium whose seizure is otherwise authorized by this warrant,
and any Phone or storage medium that contains or in which is stored records or information
that is otherwise called for by this warrant (hereinafter, “Phone”):

a. evidence of who used, owned, or controlled the Phone at the time the things
described in this warrant were created, edited, or deleted, such as logs, registry
entries, configuration files, saved usernames and passwords, documents, browsing
history, user profiles, email, email contacts, “chat,” instant messaging logs,
photographs, and correspondence;

b. evidence of software that would allow others to control the Phone, such as viruses,
Trojan horses, and other forms of malicious software, as well as evidence of the
presence or absence of security software designed to detect malicious software;

c. evidence of the lack of such malicious software;

d. evidence indicating how and when the Phone was accessed or used to determine
the chronological context of Phone access, use, and events relating to the crimes

under investigation and to the Phone user;
Case 2:19-mj-00064 Document 2 Filed 06/21/19 Page 5 of 5 PagelD #: 32

e. evidence of the connection, either physical or via Wifi or Bluetooth, to the Phone
of other storage devices or similar containers for electronic evidence;

f. evidence of programs (and associated data) that are designed to eliminate data from
the Phone;

g. evidence of the times the Phone was used;

h. passwords, encryption keys, and other access devices that may be necessary to
access the Phone;

i. records of or information about Internet Protocol addresses used by the Phone;

j. records of or information about the Phone’s Internet activity, including firewall
logs, caches, browser history and cookies, “bookmarked” or “favorite” web pages,
search terms that the user entered into any Internet search engine, and records of
user-typed web addresses revealing an interest in stalking content and/or the
identity of the Phone user; and

k. Records and information revealing the use and identification of remote computing
services, such as email accounts or cloud storage.

As used above, the terms “records” and information” include all of the foregoing items of
evidence in whatever form and by whatever means they have been created and stored,
This warrant authorizes the forensic examination and review of the Phone and its contents

for the purpose of identifying the electronically stored information described above.
